Title: 19th.
From: Adams, John Quincy
To: 


       Mr. Kimball preach’d a couple of practical discourses, the subjects of which I liked better than those of Mr. Tappan, last Sunday: his manner of treating his subjects though good was not I think equal to that of the other gentleman.
       After meeting I convers’d with him, chiefly upon political topics. He has a most tremendous frown and appears upon so short an acquaintance, to be possess’d rather of a peevish, difficult temper; which I judge not from his conversation but his countenance; and I am inform’d that this opinion is not erroneous. It was almost Sun-set when Mr. Shaw came home. Leonard White pass’d part of the evening here, and I took a walk with him down upon the banks of the river. The weather very fair, but looks as if it would not continue so, long.
      